EXHIBIT 10.2

FOURTH AMENDMENT

SPECTRA ENERGY CORP EXECUTIVE SAVINGS PLAN

THIS FOURTH AMENDMENT is made this 22nd day of February, 2010, by Spectra Energy
Corp, a Delaware corporation (the “Company”), and amends the Spectra Energy Corp
Executive Savings Plan originally adopted by the Company and effective as of
December 18, 2006 (the “Plan”), and as amended from time to time thereafter, in
order to provide for the elimination of the Duke Energy Common Stock Fund.

The Plan is hereby amended, effective as January 1, 2010, as follows:

1.    Section 2.12 of the Plan is amended by adding the following new paragraph
to the end thereof:

Effective as of January 1, 2010, the Duke Energy Common Stock Fund shall no
longer be available as an investment option under the Plan, and all amounts
allocated thereto as of December 31, 2009 shall be reallocated to the Vanguard
Prime Money Market Fund phantom investment option made available by the
Committee pursuant to Section 6.2.

2.    Section 6.5(f) of the Plan is amended by adding the following new
paragraph to the end thereof:

Notwithstanding the above paragraph, any phantom stock award or performance
share award granted under the Duke Energy Corporation 1998 Long-Term Incentive
Plan that is credited to a Participant’s Account on or after December 31, 2009
shall be allocated between the following deemed investment options:

(1) each share attributable to Spectra Energy Corp common stock shall
automatically be credited, on the basis of the Fair Market Value of a share of
Spectra Energy Corp common stock as of the date that such share is paid under
the applicable phantom stock award or performance share award, as a share of a
phantom investment under the Spectra Energy Common Stock—Stock Deferrals
Subaccount; and

(2) each share attributable to Duke common stock shall automatically be
allocated, on the basis of the Fair Market Value of a share of Duke common stock
on the date that such unit is paid under the applicable phantom stock unit, to
the Participant’s Account among the phantom investment options applicable to
future contribution credits as designated in accordance with the Participant’s
investment direction made under Section 6.2, provided, however, if no such
investment direction is in effect, then such amounts shall be automatically
allocated to the Vanguard Prime Money Market Fund phantom investment option made
available by the Committee pursuant to Section 6.2.

As amended hereby, the Plan is hereby ratified and confirmed and shall remain in
full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has adopted and executed this Fourth Amendment
on this 23rd day of February, 2010, to be effective as of February 22, 2010.

 

SPECTRA ENERGY CORP By:   /s/ Dorothy M. Ables Name:  

Dorothy M. Ables

Title:  

Chief Administrative Officer

 

2